Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/10/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 19 and 35, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a clot container on the handle, as recited in claim 1; an axially extending split along at least a portion of the elongate body, the split configured to allow removal of a portion of the dilator laterally from the guidewire, wherein the split extends to a distal endpoint spaced proximally apart from the distal end of the catheter, as recited in claim 19; or the feature of a proximal handle on the dilator, the handle comprising a grip body having a first gripping surface and a guidewire exit port configured to direct a guidewire along the first gripping surface, as recited in claim 35, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2017/0340867 to Accisano, Ill, which discloses a split dilator aspiration system (see Figs. 6A-6B), comprising: a catheter (expandable introducer 110), having an elongate, flexible tubular body (elongate member 130) with a proximal end (proximal end 112), a distal end (distal end 114), a side wall defining a central lumen (lumen 117), and a handle (hub 102) on the proximal end (proximal end 114); and a dilator (expanded support member 170), advanceable through the central lumen (lumen 117, paragraphs 77-78 and Fig. 6B), the dilator (expanded support member 170) having an elongate body (elongate member 172), cannulated to receive a guidewire (cannulated by lumen 171, and the Examiner notes that the limitation “to receive a guidewire” is a functional limitation and that lumen 171 is fully capable of receiving a guidewire as claimed, and see paragraph 84}, and an axially extending split (paragraph 88} along at least a portion of the elongate body (elongate member 172), configured to allow removal of a portion of the dilator laterally from the guidewire (paragraph 88, the Examiner notes that paragraph 88 discloses that the support member 170, is splittable, sliceable, and/or tearable to allow or permit the support member 170to be separated into two lengthwise portions and can be removed from the operating theater, and that when performing this function, the support member 170 is also configured to allow removal of a portion of the dilator laterally from the guidewire as claimed), but Accisano, III does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783